Citation Nr: 1809889	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-23 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  He died in December 2015.  The appellant is his surviving spouse.  She has been substituted as the Appellant in place of the Veteran.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2015.  The Veteran's wife was present as a witness.  A transcript of the hearing is of record.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD was manifest by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

A 50 percent disability rating, but no higher, for the Veteran's PTSD is warranted.  38 U.S.C. §§ 1110, 1154 (b), 5107 (b); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.	Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.	Increased Rating 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran claims entitlement to an increased disability rating for his service-connected PTSD, which he asserts is more severe than the 30 percent rating assigned.

A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating contemplates where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating for PTSD contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

Finally, a 100 percent disability rating is warranted for PTSD resulting in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 31 - 40 contemplates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  Current mental health evaluations no longer use the GAF as an assessment of functioning.  Compare Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) with Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-5); see also 38 C.F.R. § 4.125 (2017).

In March 2014, the Veteran was afforded a VA examination for his PTSD.  The examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran suffered from anxiety, chronic sleep impairment, irritable behavior and anger outbursts, hypervigilance, exaggerated startle response, problems with concentration, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, avoidance, flashbacks, and recurrent thoughts.  He had been married since 1976, but his wife reported that the Veteran had a strained relationship with their children.  

In a private April 2014 disability benefits questionnaire (DBQ), the examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, spatial disorientation, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  A GAF score of 60 was assigned.

In a May 2014 private treatment note, the Veteran reported that he was sleeping better.  The Veteran's wife stated that he was more guarded and somewhat paranoid.  The Veteran was also having nightmares and graphic dreams, but it was noted he had ran out of his medication.  There was no suicidal or homicidal ideation.  Insight, judgment and impulse control were fair.  There were no hallucinations or delusions.  A GAF score of 60 was assigned.  In a June 2014 private treatment note, the Veteran reported tolerating his medication well and doing generally better, but still dealing with poor energy and motivation.  He did not have any sleep issues or anxiety.  Mood and energy were good, concentration was fair and there were no hallucinations or delusions.  There was no suicidal or homicidal ideation.  Insight, judgment and impulse control were fair.  A GAF score of 60 was assigned.

In a September 2014 letter submitted by the Veteran's private physician, it was noted that the Veteran had significant levels of PTSD symptoms.  These symptoms included paranoia, anxiety, depression, nightmares, sleep problems, mood swings, increased startle reaction and irritability.  The Veteran had a very difficult time trusting people and difficulty elaborating his symptoms.

In a September 2014 private treatment note, the private physician found that the Veteran was very anxious and was itching and scratching himself.  He was not taking his medication correctly and had run out of some medication.  The Veteran was also doing absent minded things like getting out of his car and his car would roll away.  He had sleep problems, irritable mood, felt depressed, anxious, and had mood swings.  He had low energy and had racing thoughts.  Concentration, judgment and insight were fair.  There were no hallucinations, delusions, suicidal or homicidal ideation.  A GAF score of 55 was assigned.  

At the September 2014 RO hearing, the Veteran testified that his medication helped him get through the day but he still had his symptoms.  

In September 2015, the Veteran testified at his Board hearing that he did not have any hobbies.  When the Veteran's representative tried to question him about his symptoms, for example, his paranoia, the Veteran had trouble expressing and communicating his experiences.  He said that it was not easy for him to talk about these things.  He stated that right before coming to the hearing he was very anxious and had been having nightmares.  The Veteran said that he took medication for his sleep problems, anger and anxiety.  

Overall, the evidence of record shows that the Veteran's PTSD warrants a 50 percent disability rating, but no higher.  Despite the March 2014 VA examiner's opinion that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency, and the May and June 2014 private treatment notes that show some mild symptoms with medication, the overall evidence shows that the Veteran's disability picture as a whole warrants a 50 percent disability rating.  The April 2014 DBQ noted that the Veteran showed occupational and social impairment with reduced reliability and productivity.  In general, the Veteran exhibited symptoms of panic attacks, hypervigilance, sleep problems, impaired judgment shown by anger outbursts, irritability, flattened affect, low energy, feelings of detachment or estrangement from others, avoidance, flashbacks, and recurrent thoughts, no hobbies and trouble getting along with his children.  Further, the Veteran's GAF score assignment had decreased from 60 to 55 since his claim in September 2013, despite the fact that his medication was meant to improve these symptoms.  

Thus, the Board finds that the Veteran's records as a whole show the Veteran's symptoms to be overall moderate, and warrant a 50 percent disability rating, but no higher.  As the Board finds that the Veteran warrants a 50 percent disability rating, but no higher, an analysis on higher ratings is not necessary as the Veteran does not meet those criteria.

Accordingly, the overall evidence of record shows that the Veteran warrants a 50 percent disability rating, but no higher, for his service-connected PTSD.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.   See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A 50 percent disability rating for posttraumatic stress disorder (PTSD) is granted.


REMAND

The claim for TDIU must be remanded for readjudication following implementation of the Board's higher disability rating for PTSD.  

If the Veteran does not meet the TDIU schedular requirements, then the RO must address whether TDIU should be considered on an extraschedular basis.  The RO is asked to specifically review the September 2014 private treatment letter, which directly addresses the Veteran's disability on his ability to secure substantial and gainful employment.  The RO should also consider the Veteran's lay testimony and overall evidence of record.  The RO should obtain a VA opinion, if needed.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding private or VA treatment records.  Request that the Appellant assist with locating these records, if possible.  Associate these with the claims file.

2. Then, if necessary, the RO should obtain a VA opinion as to whether the Veteran's service-connected disabilities separate and together rendered him unable to secure or follow substantially gainful employment consistent with his education and occupational experience prior to his death.  The RO should identify for the examiner all disabilities to be considered.  The examiner should take a detailed history regarding the Veteran's employment and education, and the entire claims file should be reviewed.  The examiner should then opine whether it is at least as likely as not that the Veteran was unable to secure or follow substantially gainful employment consistent with his education and occupational experience due to the separate and combined impact of his service-connected disabilities.

A rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  The examiner should specifically consider the lay statements submitted along with the September 2014 private treatment letter regarding the Veteran's employability.

If the examiner finds that the Veteran was employable prior to his death, the examiner should comment specifically on the type of employment that the Veteran was capable of, consistent with the Veteran's education and occupational experience and in consideration of the combined effects of the Veteran's various service-connected disabilities.

3. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Appellant, she and her representatives should be furnished a supplemental statement of the case, and be provided a reasonable opportunity to respond.  The appeal should then be returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


